Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 1 of 11 Page ID #:1



  1 SAMANTHA C. GRANT, Cal. Bar No. 198130
    E-mail: SGrant@sheppardmullin.com
  2 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
  3 Including Professional Corporations
    1901 Avenue of the Stars, Suite 1600
  4 Los Angeles, California 90067-6055
    Telephone: 310-228-3700
  5 Facsimile: 310-228-3701
  6
      WHITNEY NONNETTE PERRY, Cal. Bar No. 295222
  7   E-mail: WNonnettePerry@sheppardmullin.com
      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  8    A Limited Liability Partnership
       Including Professional Corporations
  9   333 South Hope Street, 43rd Floor
      Los Angeles, California 90071-1422
 10   Telephone: 213-620-1780
      Facsimile: 213-620-1398
 11
    Attorneys for Defendant
 12 NORTHROP GRUMMAN SYSTEMS
    CORPORATION
 13
 14
                                     UNITED STATES DISTRICT COURT
 15
                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 16
      RICHARD THOMPSON,                              Case No. 2:20-cv-6333
 17
                        Plaintiff,                   DEFENDANT NORTHROP
 18                                                  GRUMMAN SYSTEMS
               v.                                    CORPORATION’S NOTICE OF
 19                                                  REMOVAL OF CIVIL
    NORTHROP GRUMMAN SYSTEMS                         ACTION
 20 CORPORATION, a Delaware
    Corporation; and DOES 1 to 100,                  (Removed from LASC Case No.
 21 Inclusive,                                       20STCV20807)
 22                     Defendants.                  [Filed concurrently with Civil Cover
                                                     Sheet, Declarations of Whitney
 23                                                  Nonnette Perry, Susie L. Choung and
                                                     Julie Lauck in Support of Removal,
 24                                                  Request for Judicial Notice,
                                                     Certification of Interested Parties, and
 25                                                  Corporate Disclosure Statement]
 26                                                  (Diversity Jurisdiction: 28 U.S.C. §§
                                                     1332, 1441, 1446)
 27
 28

      SMRH:4820-3067-2578.4               DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                           NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 2 of 11 Page ID #:2



  1            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
  2 THE CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
  3 ATTORNEYS OF RECORD HEREIN:
  4            PLEASE TAKE NOTICE that on this date, Defendant Northrop Grumman
  5 Systems Corporation (“Northrop”) did and hereby does remove the above-entitled
  6 action from the Superior Court of California for the County of Los Angeles to the
  7 United States District Court for the Central District of California pursuant to 28
  8 U.S.C. §§ 1332 and 1441 because there is complete diversity between Plaintiff
  9 Richard Thompson (“Plaintiff’) and Northrop and the amount in controversy
 10 exceeds $75,000. The removal of this action terminates all proceedings in the
 11 Superior Court of California for the County of Los Angeles. See 28 U.S.C. section
 12 1446(d).
 13            Northrop removes this action to United States District Court for the Central
 14 District of California, pursuant to 28 U.S.C. sections 1332, 1441, and 1446 based on
 15 the following:
 16            1.       On June 2, 2020, Plaintiff filed a complaint (the “Complaint”) entitled
 17 Richard Thompson v. Northrop Grumman Systems Corporation, a Delaware
 18 corporation; and Does 1 through 100, Inclusive, Case No. 20STCV20807, in the
 19 Superior Court of the State of California for the County of Los Angeles (the “State
 20 Court Action”).
 21            2.       On June 18, 2020, Plaintiff served Northrop with the Summons and
 22 Complaint in the State Court Action. A true and correct copy of the Complaint
 23 served on Northrop is attached as Exhibit A to the declaration of Whitney Nonnette
 24 Perry (“Nonnette Perry Decl.”). A true and correct copy of the Summons served on
 25 Northrop is attached to the Nonnette Perry Decl. as Exhibit B. Along with the
 26 Summons and Complaint, Plaintiff also served Northrop with a Notice of Case
 27 Assignment Unlimited Civil Case, which is attached to the Nonnette Perry Decl. as
 28 Exhibit C.
                                                    -2-
      SMRH:4820-3067-2578.4               DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                           NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 3 of 11 Page ID #:3



  1            3.       On June 30, 2020, Plaintiff served Northrop with a Notice of Case
  2 Management Conference. A true and correct copy of the Notice of Case
  3 Management Conference served on Northrop is attached to the Nonnette Perry Decl.
  4 as Exhibit D.
  5            4.       Northrop filed and served an answer in the State Court Action on July
  6 15, 2020. A true and correct copy of the Answer is attached to the Nonnette Perry
  7 Decl. as Exhibit E.
  8            5.       Copies of All Process, Pleadings and Orders. The Summons,
  9 Complaint, Notice of Case Assignment, Notice of Case Management Conference
 10 and Answer (Exhibits A-E to the Nonnette Perry Decl.) constitute all process,
 11 pleadings and orders in the State Court Action within the meaning of 28 U.S.C.
 12 section 1446(a).
 13            6.       All Named Defendants Join in Removal. Northrop is the only named
 14 defendant in this action and the only defendant served with the Summons and
 15 Complaint, so there are no other parties to join in this Notice of Removal.
 16 Defendant “Does 1 through 100” have not been identified, nor is there any record of
 17 their having been served with the Summons or the Complaint in the State Court
 18 Action. 28 U.S.C. § 1441(a).
 19            7.       Removal is Timely. This Notice of Removal is being filed within
 20 thirty (30) days after the State Court Action became subject to removal on June 18,
 21 2020 and within one year of the date the State Court Action was filed on June 2,
 22 2020. Therefore, the Notice of Removal is timely filed pursuant to 28 U.S.C.
 23 section 1446(b).
 24            8.       Proper Venue. The United States District Court for the Central
 25 District of California is the District within which said Superior Court of California
 26 for the County of Los Angeles case is pending.
 27
 28
                                                   -3-
      SMRH:4820-3067-2578.4              DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                          NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 4 of 11 Page ID #:4



  1                                  DIVERSITY JURISDICTION
  2            9.       This Court has original jurisdiction of this action based upon diversity
  3 of citizenship under 28 U.S.C. section 1332. Northrop may remove the State Court
  4 Action to this Court, pursuant to the provisions of 28 U.S.C. section 1441(b),
  5 because it is a civil action between citizens of different states and the matter in
  6 controversy exceeds the sum or value of $75,000, exclusive of interest and costs.
  7 Complete diversity of citizenship exists because:
  8            10.      Plaintiff’s Citizenship. Allegations on information and belief as to
  9 citizenship are sufficient to support removal. See Ehrman v. Cox Communications,
 10 932 F.3d 1223, 1227 (9th Cir. 2019) (“[A] defendant’s allegations of citizenship
 11 may be based solely on information and belief.”). Northrop is informed and
 12 believes that Plaintiff is at the time of filing this Notice of Removal and was, at the
 13 time of filing his Complaint, a citizen of the State of California, within the meaning
 14 of 28 U.S.C. Section 1332(a). Declaration of Julie Lauck (“Lauck Decl.”), ¶ 4.
 15 Moreover, this Court has found that “a plaintiff who alleges he or she is a resident of
 16 a state in a state court complaint creates a rebuttable presumption of domicile in that
 17 state.” Dourian v. Stryker Corp., No. CV 12-1790 DSF (CWX), 2012 WL
 18 12893752, at *1 (C.D. Cal. Apr. 25, 2012). Plaintiff concedes in the Complaint that
 19 he is an “individual residing in the State of California.” See Nonnette Perry Decl.,
 20 Exh. A (Complaint), ¶ 1.
 21            11.      Defendant Northrop’s Citizenship. Pursuant to 28 U.S.C. section
 22 1332(c)(1), a corporation shall be deemed to be a citizen of every State by which it
 23 has been incorporated and of the State where it has its principal place of business.
 24 Northrop is a citizen of Delaware and Virginia and is not a citizen of California, as
 25 shown below.
 26            12.      Northrop is incorporated in the state of Delaware. See Northrop’s
 27 Request For Judicial Notice in Support of Removal, Exh. A (California Secretary of
 28
                                                    -4-
      SMRH:4820-3067-2578.4               DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                           NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 5 of 11 Page ID #:5



  1 State Business Entity Detail); see also Declaration of Susie L. Choung (“Choung
  2 Decl.”), ¶ 2; Nonnette Perry Decl., Exh. A (Complaint),¶ 3.
  3            13.      Principal place of business for purposes of diversity jurisdiction is
  4 determined using the “nerve center” test. See Hertz Corp. v. Friend, 130 S. Ct.
  5 1181, 1183, 175 L. Ed. 2d 1029, 1032 (2010). Under the “nerve center” test, the
  6 principal place of business is “the place where the corporation’s high level officers
  7 direct, control, and coordinate the corporation’s activities.” See Hertz Corp., 130 S.
  8 Ct. 1181 at 1183. The nerve center “should normally be the place where the
  9 corporation maintains its headquarters —provided that the headquarters is the actual
 10 center of direction, control, and coordination.” Id. at 1184. The Supreme Court
 11 emphasized in Hertz that the “nerve center test” should be one of “administrative
 12 simplicity.” Id.
 13            14.      Northrop’s principal place of business is at the time of filing this Notice
 14 of Removal, and was as of the date of the filing of the Complaint in the State Court
 15 Action, in the State of Virginia, as established by the following facts:
 16            15.      The headquarters, the principal operations center, and the place of
 17 Northrop’s high level officers who direct and control the operations, as of the date
 18 of the filing of the Complaint and now, are in Falls Church, Virginia. See Choung
 19 Decl., ¶¶ 2-3. Its corporate headquarters is in Falls Church, Virginia. Northrop’s
 20 headquarters is where most of the executives have their offices, where the
 21 administrative and financial officers are located, and where most of the day-to-day
 22 control of the business is exercised. Id. at ¶ 3. As such, Northrop is a citizen of the
 23 State of Delaware and the State of Virginia and not a citizen of the State of
 24 California. Therefore, Plaintiff and Northrop are citizens of different states.
 25            16.      Doe Defendants. Pursuant to 28 U.S.C. section 1441(a), the residence
 26 of fictitious and unknown defendants should be disregarded for purposes of
 27 establishing removal jurisdiction under 18 U.S.C. section 1332. Firstos v. Reynolds
 28 Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980) (unnamed defendants are not
                                           -5-
      SMRH:4820-3067-2578.4               DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                           NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 6 of 11 Page ID #:6



  1 required to join in a removal petition); Fat T, Inc. v. Aloha Tower Assocs. Piers 7, 8
  2 & 9, 172 F.R.D. 411, 415 (D. Haw. 1996) (“[I]n light of Ninth Circuit case-law, this
  3 Court finds that Doe defendants do not destroy diversity jurisdiction.”). Thus, the
  4 existence of Doe Defendants 1-100, inclusive, does not deprive the Court of
  5 jurisdiction.
  6            18.      The Amount in Controversy Exceeds $75,000. Where a plaintiff
  7 does not specify a particular amount of damages in the Complaint, a removing
  8 defendant must show that the amount in controversy “more likely than not” exceeds
  9 the jurisdictional minimum of the court. See Sanchez v. Monumental Life Ins. Co.,
 10 102 F.3d 398, 404 (9th Cir. 1996). Therefore, Northrop needs to show only that
 11 there is a “reasonable probability that the stakes exceed,” $75,000. See Brill v.
 12 Countrywide Home Loans, Inc., 427 F.3d 446, 449 (7th Cir. 2005). A defendant is
 13 not obliged to research, state and prove Plaintiff’s claims for damages. Singer v.
 14 State Farm Mut. Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). A defendant can
 15 establish the amount in controversy by the allegations in the Complaint, or by
 16 setting forth facts in the notice of removal that demonstrate that the amount placed
 17 in controversy by Plaintiff exceeds the jurisdictional minimum. Singer, 116 F.3d at
 18 377.
 19            19.      The amount in controversy is based on the assumption that Plaintiff
 20 prevails on all claims. See Kenneth Rothschild Trust v. Morgan Stanley Dean
 21 Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002); Jackson v. American Bankers
 22 Ins. Co., 976 F. Supp. 1450, 1454 (S.D. Ala. 1997) (“[t]he appropriate measure [of
 23 the amount in controversy] is the litigation value of the case assuming that the
 24 allegations of the complaint are true and assuming a jury returns a verdict for the
 25 plaintiff on all claims made in the complaint”). The ultimate inquiry is what amount
 26 is put “in controversy” by the plaintiff’s complaint, not what the defendant will
 27 actually owe. Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal.
 28 2005); see also Scherer v. Equitable Life Assurance Society of the United States,
                                             -6-
      SMRH:4820-3067-2578.4              DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                          NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 7 of 11 Page ID #:7



  1 347 F.3d 394, 399 (2d Cir. 2003) (recognizing that the ultimate or provable amount
  2 of damages is not what is considered when determining the amount in controversy;
  3 rather, it is the amount put in controversy by the plaintiff’s complaint). That the
  4 amount in controversy is assessed at the time of removal does not mean that the
  5 mere futurity of certain classes of damages precludes them from being part of the
  6 amount in controversy.” See Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 417
  7 (9th Cir. 2018).
  8            20.      Damages Sought. Here, without admitting the validity of Plaintiff’s
  9 causes of action (all of which are expressly denied by Northrop), the amount in
 10 controversy is in excess of $75,000, exclusive of interest and costs. Although
 11 Plaintiff does not pray for a specific dollar amount, in his Complaint, he alleges
 12 claims for: (1) Age Discrimination in Violation of the Fair Employment and
 13 Housing Act (“FEHA”); (2) Retaliation in Violation of the FEHA; (3) Wrongful
 14 Termination in Violation of the FEHA; (4) Wrongful Termination in Violation of
 15 Public Policy; and (5) Intentional Infliction of Emotional Distress. In connection
 16 with his claims, Plaintiff seeks compensation for lost wages (past and future) and
 17 other employment benefits. See Nonnette Perry Decl., Exh. A (Complaint), ¶¶ 16,
 18 24, 32, 39 and Prayer, ¶ 2. Further, Plaintiff seeks “general and compensatory
 19 damages” “for severe mental anguish and emotional distress” and alleged “loss of
 20 earnings and other employment benefits and job opportunities,” “lost salary, both
 21 front and back pay, bonuses, benefits, and any other benefits to which Plaintiff
 22 would have been entitled to by reason of his employment.” Id. at ¶ 39 and Prayer, ¶¶
 23 1-2. Plaintiff also seeks punitive damages. Id. at ¶¶ 19, 27, 35, 41, and 46 and
 24 Prayer ¶ 3. The amount-in-controversy requirements of 28 U.S.C. section 1332(a)
 25 exclude only “interest and costs.” Guglielmino v. McKee Foods Corp., 506 F.3d
 26 696, 700 (9th Cir. 2007). Thus, statutory, civil, and punitive damages, restitution, as
 27 well as attorneys’ fees, which are sought by Plaintiff, may all be included in the
 28
                                                   -7-
      SMRH:4820-3067-2578.4              DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                          NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 8 of 11 Page ID #:8



  1 calculation. See Guglielmino, 506 F. 3d at 700. Based on Plaintiff’s allegations and
  2 prayer, that amount exceeds $75,000.
  3            21.      Lost Earnings and Other Employment Benefits. In his Complaint,
  4 Plaintiff requests lost earnings. See Nonnette Perry Decl., Exh. A (Complaint), ¶¶
  5 16, 24, 32, 39 and Prayer, ¶ 2. At the time of Plaintiff’s termination from Northrop
  6 on June 28, 2018, he was working full-time and earning $5,924 per pay period,
  7 which was every two weeks. See Lauck Decl., ¶ 3. A reasonable estimate of
  8 Plaintiff’s alleged lost wages from the time of the termination of his employment
  9 through trial, assuming the trial takes place one year from the date of this removal,
 10 (i.e. 159 weeks of alleged lost wages) is at least $470,958 based on Plaintiff’s
 11 earning $5,924 every two weeks while he was employed. Id.; see Chavez, 888 F.3d
 12 at 416 (holding that, for purposes of diversity jurisdiction, “the amount in
 13 controversy encompasses all relief a court may grant on that complaint if the
 14 plaintiff is victorious” including both past and future lost wages). This amount of
 15 potential compensatory damages is solely based on alleged lost wages and does not
 16 include lost employment benefits, interest, potential future wages, and the other
 17 potential damages Plaintiff seeks, as set forth below, which increases alleged
 18 Plaintiff’s economic losses.
 19            22.      Compensation for Emotional Distress and Related Medical Expenses.
 20 Prevailing plaintiffs in wrongful termination actions seek damages for emotional
 21 distress. See Gantt v. Sentry Ins., 1 Cal. 4th 1083, 1098-1100, 824 P.2d 680 (1992).
 22 The emotional distress component of Plaintiff’s alleged damages must be considered
 23 in determining whether the amount in controversy requirement has been established.
 24 See Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005). Here, Plaintiff
 25 seeks emotional distress damages, allegedly resulting from his alleged wrongful
 26 termination, discrimination and retaliation and the intentional infliction of emotional
 27 distress. See Nonnette Perry Decl., Exh. A (Complaint), ¶¶ 17, 25, 33, 39 and 45
 28
                                                  -8-
      SMRH:4820-3067-2578.4             DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                         NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 9 of 11 Page ID #:9



  1 and Prayer, ¶ 1. Indeed, Plaintiff alleged that he has suffered and will continue to
  2 “extreme and severe mental anguish and emotional distress.” Id. at ¶ 39.
  3            23.      Comparable Cases. A defendant may use damage awards in other
  4 cases to establish that the amount in controversy exceeds $75,000. See Simmons v.
  5 PCR Tech., 209 F. Supp. 2d 1029, 1033-34 (N.D. Cal. 2002). Juries in California
  6 have awarded well in excess of $75,000 for emotional distress damages in wrongful
  7 termination cases. See, e.g., Stallworth v. City of Los Angeles, Los Angeles Sup.
  8 Ct., Case No. BC341480 (awarding $100,000 in emotional distress damages on
  9 discrimination and retaliation claims). Thus, if Plaintiff is able to prove his claims
 10 at trial, it is conservative to estimate that Plaintiff will seek, and the jury may award,
 11 at least $75,000 for emotional distress damages.
 12            24.      Punitive Damages. Plaintiff also seeks punitive damages. Nonnette
 13 Perry Decl., Exh. A (Complaint), ¶¶ 19, 27, 35, 41, and 46 and Prayer ¶ 3. Punitive
 14 damages are also recoverable in wrongful termination actions. See Tameny v.
 15 Atlantic Richfield Co., 27 Cal. 3d 167, 176, 610 P.2d 1330 (1980). Punitive
 16 damages should be considered when determining the amount in controversy. See
 17 Gibson v. Chrysler Corp., 261 F.3d 927, 947 (9th Cir. 2001); Simmons, 209 F. Supp.
 18 2d at 1033 (recognizing that jury verdicts in other similar cases in California “amply
 19 demonstrate the potential for large punitive damage awards in employment
 20 discrimination cases.”). In State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S.
 21 408, 425 (2003), the United States Supreme Court held that the longstanding
 22 historical practice of setting punitive damages at two, three, or four times the size of
 23 compensatory damages, while “not binding,” is “instructive,” and that “[s]ingle-digit
 24 multipliers are more likely to comport with due process.” Here, as shown above,
 25 Plaintiff is seeking compensatory general damages of at least $545,958 ($470,958 +
 26 $75,000). Utilizing the ratio of 2:1 that State Farm found to be “instructive” (but
 27 without conceding its ultimate propriety for use in this case), the potential punitive
 28 damages award in this action is approximately $1,091,916 even though Northrop
                                         -9-
      SMRH:4820-3067-2578.4              DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                          NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 10 of 11 Page ID #:10



   1 denies that Plaintiff has properly alleged or can ultimately establish the necessary
   2 conditions for obtaining exemplary damages.
   3            25.      Attorneys’ Fees. Plaintiff also seeks to recover attorneys’ fees.
   4 Nonnette Perry Decl., Exh. A (Complaint), ¶¶ 18, 26, and 34 and Prayer, ¶ 6.
   5 Requests for attorneys’ fees should be taken into account in ascertaining the amount
   6 in controversy. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir.
   7 1998) (claims for attorneys’ fees are to be included in amount in controversy,
   8 regardless of whether award is discretionary or mandatory). Federal courts in
   9 California have granted motions for attorneys’ fees in age discrimination cases
  10 similar to the instant case and awarded fees in excess of $150,000. See e.g., Real v.
  11 Continental Group, Inc., 653 F.Supp. 736, 744 (N.D. Cal. 1987) (holding in 1987
  12 that an award of $175,000 in attorney fees was appropriate in age discrimination
  13 action brought on behalf of single plaintiff); Crommie v. State of Cal., Public
  14 Utilities Com'n, 840 F.Supp. 719, 726 (N.D. Cal. 1984) (awarding $637,440 in
  15 attorneys’ fees to four plaintiffs who prevailed on age discrimination claims, which
  16 amounts to $159,360 in attorneys’ fees per plaintiff). Accordingly, a conservative
  17 estimate of the attorneys’ fees that are likely to be sought in this case is
  18 $150,000.
  19            26.      Based on Plaintiff’s allegations and his prayer for relief in which he
  20 seeks compensatory and special damages, punitive damages and attorneys’ fees, a
  21 reasonable estimate of the amount in controversy is $1,241,916, which far
  22 exceeds the $75,000 jurisdictional threshold. See White v. FCI USA, Inc., 319 F.3d
  23 672, 675 (5th Cir. 2003) (“the lengthy list of compensatory and punitive damages
  24 sought by [the plaintiff], when combined with attorney’s fees” demonstrated that the
  25 amount in controversy exceeded $75,000”).
  26            27.      A copy of this Notice of Removal will be filed with the Superior Court
  27 of the State of California for the County of Los Angeles and served upon all adverse
  28 parties as required by 28 U.S.C. section 1446(d), and an appropriate notice of
                                              -10-
       SMRH:4820-3067-2578.4               DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                            NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:20-cv-06333-RGK-PJW Document 1 Filed 07/16/20 Page 11 of 11 Page ID #:11



   1 compliance with 28 U.S.C. section 1446(d) also shall be served and filed in the
   2 above entitled Court.
   3            WHEREFORE, Northrop hereby removes the above-entitled civil action from
   4 the Superior Court of the State of California for the County of Los Angeles to this
   5 Court.
   6 Dated: July 16, 2020
   7                               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   8
   9
                                   By            /s/ Whitney Nonnette Perry
  10                                              SAMANTHA C. GRANT
                                              WHITNEY NONNETTE PERRY
  11
                                                   Attorneys for Defendant
  12                                         NORTHROP GRUMMAN SYSTEMS
                                                      CORPORATION
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -11-
       SMRH:4820-3067-2578.4          DEFENDANT NORTHROP GRUMMAN SYSTEMS CORPORATION’S
                                                       NOTICE OF REMOVAL OF CIVIL ACTION
